10 N.Y.3d 754 (2008)
883 N.E.2d 363
853 N.Y.S.2d 537
In the Matter of JAVIER R., an Infant.
ROBERT R., Appellant; ADMINISTRATION FOR CHILDREN'S SERVICES, Respondent, et al., Respondent.
Court of Appeals of the State of New York.
Decided February 19, 2008.
*755 Randall Carmel, Syosset, for appellant.
Michael A. Cardozo, Corporation Counsel, New York City (Scott Shorr of counsel), for Administration for Children's Services, respondent.
Legal Aid Society, New York City (John A. Newbery of counsel), Law Guardian.
Concur: Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), appeal dismissed, without costs. Under the circumstances of this case, the dismissal of the underlying neglect proceeding on consent subsequent to the Appellate Division order rendered the appeal to this Court moot. Thus, we do not have occasion to pass on the propriety of the Appellate Division determination.